Name: Commission Implementing Decision (EU) 2016/412 of 17 March 2016 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (notified under document C(2016) 1635)
 Type: Decision_IMPL
 Subject Matter: America;  trade;  European Union law;  trade policy;  agricultural activity;  international trade;  agricultural policy;  wood industry
 Date Published: 2016-03-19

 19.3.2016 EN Official Journal of the European Union L 74/41 COMMISSION IMPLEMENTING DECISION (EU) 2016/412 of 17 March 2016 authorising Member States to provide for a temporary derogation from certain provisions of Council Directive 2000/29/EC in respect of ash wood originating or processed in Canada (notified under document C(2016) 1635) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the first indent of Article 15(1) thereof, Whereas: (1) Article 5(1) of Directive 2000/29/EC, in conjunction with point 2.3 of Section I of Part A of Annex IV to that Directive, provides for special requirements concerning the introduction into the Union of ash (Fraxinus L.) wood originating in Canada. (2) Canada has requested the recognition of a combination of procedures that together attain the same phytosanitary robustness as that ensured pursuant to point 2.3 of Section I of Part A of Annex IV of Directive 2000/29/EC. (3) It appears from the official information submitted by Canada that, through an integrated systems approach applied during wood processing the risk of infestation from Agrilus planipennis Fairmaire is eliminated. (4) That approach should be complemented by certain requirements for facilities, pre-export inspections and labelling to ensure the elimination of such risk. (5) Those procedures should therefore be recognized as an alternative option to point 2.3 of Section I of Part A of Annex IV of Directive 2000/29/EC for imports from Canada. (6) In order to ensure effective controls, as well as an overview of imports of ash wood and of non-compliances related to those imports, requirements should be set out concerning phytosanitary certificates, reporting of importation and notification of non-compliances. (7) Taking into account the spread of the harmful organism Agrilus planipennis Fairmaire in North America, it is appropriate to limit the duration of the derogation to 31 December 2017. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Authorisation to provide for derogation By way of derogation from Article 5(1) of Directive 2000/29/EC in conjunction with point 2.3 of Section I of Part A of Annex IV to that Directive, Member States may authorise the introduction into their territory of wood of Fraxinus L. originating or processed in Canada (hereinafter: specified wood) which, prior to its movement out of Canada, satisfies the conditions set out in the Annex to this Decision. Article 2 Phytosanitary certificate 1. The specified wood shall be accompanied by a phytosanitary certificate issued in Canada, in accordance with Article 13a(3) and (4) of Directive 2000/29/EC, certifying freedom from harmful organisms after inspection. 2. The phytosanitary certificate shall include under the heading Additional declaration the following elements: (a) the statement In accordance with European Union requirements laid down in Commission Implementing Decision (EU) 2016/412; (b) the bundle number(s); (c) the name of the approved facility(ies) in Canada. Article 3 Reporting of importation The Member State of importation shall provide the Commission and the other Member States, by 31 December of each year, with information on the amounts of consignments of specified wood imported during the previous 12 months pursuant to this Decision. Article 4 Notification of non-compliance Member States shall notify the Commission and the other Member States of each consignment not complying with this Decision. That notification shall take place no later than three working days after the date of the interception of such a consignment. Article 5 Date of expiry This Decision shall expire on 31 December 2017. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 17 March 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. ANNEX 1. Processing requirements The processing of the specified wood, as referred to in Article 1 must fulfil all the following requirements: (a) Debarking The specified wood is debarked, with the exception of any number of visually separate and clearly distinct small pieces of bark which comply with one of the following requirements: (a) they are less than 3 cm in width (regardless of length) or (b) if they are greater than 3 cm in width, the total surface area of each individual piece of bark is less than 50 cm2. (b) Sawing The specified sawn wood is produced from debarked round wood. (c) Heat treatment The specified wood is heated through its profile to at least 71 °C for 1 200 minutes in a heat chamber approved by the Canadian Food Inspection Agency (CFIA), or an agency approved by CFIA. (d) Drying The specified wood is dried following industrial drying schedules of at least two-week duration, recognised by CFIA. The final moisture content of the wood shall not exceed 10 % expressed as a percentage of dry matter. 2. Requirements for facilities The specified wood must be produced, handled or stored in a facility which fulfils all the following requirements: (a) it is officially approved by CFIA pursuant to its certification programme concerning the harmful organism Agrilus planipennis Fairmaire; (b) it is registered in a database published on the CFIA website; (c) it is audited by CFIA, or an agency approved by CFIA, at least once per month and it has been concluded that it complies with the requirements of this Annex; (d) it uses equipment for the treatment of wood which has been calibrated consistently with the equipment's manual of operation; (e) it keeps records of its procedures for verification by CFIA or an agency approved by CFIA, including the duration of treatment, temperatures during treatment and the final moisture content for each specific bundle to be exported. 3. Labelling Each bundle of the specified wood must visibly display both a bundle number and a label with the words HT-KD or Heat Treated-Kiln Dried. That label must be issued by, or under the supervision of, a designated officer of the approved facility after verifying that the processing requirements set out in point 1 and the requirements for facilities set out in point 2 have been complied with. 4. Pre-export inspections The specified wood destined for the Union must be inspected by CFIA, or an agency officially approved by CFIA, to verify that it has undergone, before export, all phytosanitary procedures and measures allowing to conclude that it is free from the harmful organism Agrilus planipennis Fairmaire.